Citation Nr: 1455182	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  09-34 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral sensorineural hearing loss.

2.  Entitlement to service connection for a right knee disorder, to include as secondary to internal derangement with osteoarthritis of the left knee.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran





ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from September 1966 to March 1969, including service in the Republic of Vietnam from July 1967 to July 1968.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In March 2013, the Veteran testified before the undersigned at a hearing held at the Waco RO.  A transcript (Tr.) of the proceeding is of record.  

In December 2013, the Board remanded the above-captioned claims for additional evidentiary development.  The Board also remanded a claim of service connection for a left knee disorder, which was later resolved in the Veteran's favor.  See August 2014 Rating Decision (granting service connection and assigning an initial 10 percent rating for internal derangement with osteoarthritis of the left knee, effective September 26, 2007).  The Veteran has not expressed disagreement with the effective date of service connection or the initial rating assigned for that disability.  As such, the Board considers his left knee claim to be fully resolved and, thus, outside the scope of its appellate jurisdiction.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997) (holding that where an appealed claim of service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of the claim concerning 'downstream' issues, such as the compensation level assigned for the disability and the effective date); see also 38 C.F.R. § 20.200 (2014).

Conversely, additional development is needed before the Board may reach a decision on the merits of the Veteran's right knee claim.  Accordingly, this issue is addressed in the REMAND portion of the decision below and is once again REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current bilateral sensorineural hearing loss for VA purposes is unrelated to any aspect of his active military service, including any noise exposure incurred therein.


CONCLUSION OF LAW

Service connection for bilateral sensorineural hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has satisfied its duties to notify the Veteran under 38 U.S.C.A. § 5103A(a) through correspondence dated in January 2008, prior to the initial adjudication of his bilateral hearing loss claim.  This correspondence not only comported with the general notice provisions outlined in Pelegrini v. Principi, 18 Vet. App. 112 (2004), but also satisfied the heightened requirements set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA also has satisfied its duties to assist the Veteran in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Specifically, the AOJ has obtained copies of his service treatment records (STRs) and all post-service records that he has identified in connection with his hearing loss claim.  In this regard, the Board acknowledges that, in testimony before the undersigned, the Veteran indicated that he was in the process of initiating treatment from a private clinician.  See April 2013 Board Hearing Tr. at 17.  Accordingly, the Board directed the AOJ to take appropriate measures to obtain all outstanding and relevant private treatment records, including any records pertaining to the Veteran's hearing loss claim.  See December 2013 Remand Directive #3.  The AOJ, in turn, sent the Veteran a VA Form 21-4142 (Authorization and Consent to Release Information to VA), requesting that he authorize the release of all such relevant private records.  However, the Veteran did not respond to the AOJ's request.  Nor did he provide any other evidence or information responsive to his hearing loss claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that "the duty to assist is not always a one-way street.").  Accordingly, the Board is satisfied that its above remand directive has met with substantial compliance and that further efforts to obtain records are unwarranted as to that issue.

The Board also finds that there has been substantial compliance with its request for a VA examination in connection with the Veteran's hearing loss claim.  See December 2013 Board Remand Directive #6.  Specifically, the Veteran has been afforded a May 2014 VA audiological examination, which has yielded a June 2014 opinion that is fully responsive to the medical questions surrounding that issue.  Although the tenor of the opinion is unfavorable to the Veteran, he has not contended that it is inadequate to support a decision on his appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that VA must provide an examination that is adequate for rating purposes).  Moreover, the record has not otherwise raised any specific concerns regarding the qualifications of the examining VA audiologist or the content of his medical opinion.  This is significant as VA examiners are presumed to be competent - and their opinions, in turn, are assumed to be adequate - absent specific evidence to the contrary.  See Nohr v. McDonald, No. 13-1321, 2014 WL 5471910 at *6 (Vet. App. Oct. 30, 2014) ("It is now well settled that 'VA benefits from a [rebuttable] presumption that it has chosen a person who is qualified to provide a medical opinion in a particular case.'") (quoting Parks v. Shinseki, 716 F.3d 581, 585 (Fed. Cir. 2013)).  No such evidence has been presented here and, thus, the Board considers it unnecessary to remand for another VA examination or medical opinion in this instance.  

Similarly, the Board considers it unnecessary to remand for another hearing as the Veteran has already had the opportunity to testify at length before the undersigned.  See 38 C.F.R. § 20.700(a) (2014).  The transcript of the April 2013 hearing reflects that the undersigned identified the issues on appeal at the start of the proceeding, then focused on the elements necessary to substantiate those claims and sought to identify further development that was required.  See Board Hearing Tr. at 2, 9-11, 18-31.  With respect to the specific claim decided herein, the undersigned elicited testimony from the Veteran regarding the circumstances of his military acoustic trauma and the effects of that in-service injury on the development of his bilateral hearing loss.  Id. at 19-28.  The undersigned also inquired as to whether the Veteran was currently receiving treatment for that disability, thus clarifying the scope of additional development to request in the December 2013 remand.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the 38 C.F.R. § 3.103(c)(2) provisions apply to a hearing before the Board).  Notably, the Veteran has not alleged and the evidence has not otherwise shown that the undersigned violated 38 C.F.R. § 3.103(c)(2) or committed other prejudicial error, either by failing to fully explain the issues on appeal or by neglecting to suggest the submission of evidence that may otherwise have been overlooked.  

Moreover, while additional documents have been added to the record since the most recent (August 2014) supplemental statement of the case, the Veteran has expressly waived initial AOJ review of this new evidence.  See August 21, 2014, Due Process Waiver.  Furthermore, there is no indication that the Veteran otherwise has been denied due process at any time throughout his appeal.  

Accordingly, the Board finds that VA not only has fulfilled its duties to notify the Veteran but also has met its obligations to undertake "reasonable efforts to assist [him] in obtaining evidence necessary to substantiate" his hearing loss claim and has afforded him both an examination and a hearing in connection with that issue.  See 38 U.S.C.A. § 5103A(a), (d) (2014); see also Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (noting that "the 'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim").  As such, appellate review of that issue may now proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Merits of the Claim of Service Connection for Bilateral Hearing Loss

The Veteran contends that his bilateral hearing loss was caused by in-service noise exposure and that service connection is therefore warranted for that disability.

Service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  Establishing service connection on a direct basis requires evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In this case, the Veteran underwent private and VA audiology consultations in October 2012 and November 2012, respectively, which showed that he had disabling hearing loss pursuant to 38 C.F.R. § 3.385.  As such, the threshold requirement for direct service connection under Hickson has been satisfied.  Hickson, 12 Vet. App. at 253.

The second Hickson requirement also has been met as the circumstances of the Veteran's wartime service carried a high risk of noise exposure.  Id.  Indeed, the Veteran has testified and his service records confirm that he held the military occupational specialty of infantry radio mechanic while deployed in combat zones in the Republic of Vietnam.  Moreover, the Veteran has attested to a particular occasion, shortly before the 1968 Tet Offensive, when his unit came under enemy fire that nearly "broke [his left] eardrum."  See March 2013 Board Hearing Tr. at 22-23.  Such an injury is not documented in his STRs.  Nevertheless, the Veteran is competent to report a history of military noise exposure, which is consistent with the "time, place and circumstances" of his Vietnam-era service.  See 38 U.S.C.A. § 1154(a).  Accordingly, the Board resolves all remaining doubt in his favor and finds that such acoustic trauma occurred during service.  As such, the Veteran's claim turns on whether his current bilateral hearing loss is etiologically related to the established in-service injury or to any other aspect of his active service.

To address this third and final Hickson requirement, the Board has requested that the Veteran undergo a VA audiological examination.  See December 2013 Board Remand Directive #6.  In compliance with the Board's directive, a licensed audiologist has examined the Veteran and confirmed that he has bilateral sensorineural hearing loss at frequencies of 500-4000 Hertz.  See May 2014 VA Audiology Examination Report at 1-3.  In addition, the examining audiologist has interviewed the Veteran about his in-service noise exposure, most notably the aforementioned acoustic injury in which "a high-power gun discharged close" to his left ear.  Id. at 5.  The audiologist also has elicited information about the Veteran's post-service noise exposure, including his long history of employment in the construction sector.  In this regard, the Veteran has indicated that he used hearing protection whenever he worked with power tools or encountered other occupational acoustic hazards.  Id.  Tellingly, however, the Veteran previously testified that he did not have access to such protection during all, or even most, of his civilian employment:

Representative:  Okay.  When you were in construction, though, were you required to wear hearing protection, either -- 

Veteran:  I used earplugs -- 

Representative:  Is that by -- 

Veteran:  -- but not all the time.

Representative:  Is that because of on-the-job requirements or OSHA or both?

Veteran:  Just on-the-job requirements . . . . We'd use -- I'd use earplugs when we were shooting down anchors in concrete, because it was -- the distance between the gun and yourself.  But, you know, working around saws and air compressors and nail guns and ratchets, all that, we used to build motels, hotels, schools, stuff like that.

Representative:  But it's your testimony, you wore hearing protection most of the time?

Veteran:  No, I wasn't wearing most of the time, only when I had it.  You know, you reach in your pocket in your shirt, you don't have them, and then you work -

See March 2013 Board Hearing Tr. at 24-25.  (Emphases added.)

The Veteran's testimony, along with the rest of his claims file, has been made available in its entirety to the examining VA audiologist.   See May 2014 VA Examination Report at 1.  
Following the completion of the aforementioned examination and records review, the VA audiologist has opined that the Veteran's bilateral hearing loss is less likely than not caused by, or a result of, his military service, elaborating in this regard:

[The] Veteran's hearing was within normal limits at enlistment and separation from military duty.  No significant changes in hearing thresholds were observed in either ear between enlistment and separation tests, and, therefore, there were no permanent positive threshold shifts at any frequency during military service.  

Based on current knowledge of cochlear physiology there is no sufficient scientific basis for the existence of delayed-onset hearing loss. (Noise and Military Service-Implications for Hearing Loss and Tinnitus, Institute of Medicine, National Academy of Sciences, 2006.) 

[The] Veteran's post-military occupations included remodeling and construction, which has a high probability of hazardous noise exposure, however, [the V]eteran reported use of hearing protection when exposed to loud noises.  It should also be noted that there is also potential for effects of aging (presbycusis) on veteran's hearing sensitivity as [the V]eteran is currently 67 years old. 

See May 2014 VA Examination Report at 4-5 (signed on June 19, 2014).

The Board recognizes that, in addressing the potential effects of aging on the Veteran's current hearing loss, the examining VA audiologist has not provided the degree of certainty required for medical opinion evidence.  See generally McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, this examiner has been far more conclusive in addressing whether the Veteran's hearing loss is attributable to his reported in-service acoustic trauma or to any other aspect of his military service.

Indeed, with respect to this crucial question, the above examiner has provided an unequivocally negative medical opinion.  Moreover, he has supported that opinion with a detailed rationale that conveys a knowledge of pertinent medical treatise evidence in the context of the specific facts of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (applying the Federal Rules of Evidence to find that a medical opinion's probative value is determined by whether it is supported by a detailed rationale); see also Mattern v. West, 12 Vet. App. 222, 228 (1999) (noting the pertinent medical literature may be considered probative evidence in support of a claim of service connection, but only in combination with a medical nexus opinion).    

The VA examiner also has demonstrated a knowledge of specialized medical principles in accordance with his status as an audiologist.  See Black v. Brown, 
10 Vet. App. 297, 284 (1997) (noting that, when evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  This further adds to the probative value of his medical opinion.

The Board recognizes that the Veteran has since undergone an additional VA examination in which his bilateral hearing loss has been listed as a factor contributing to his need for aid and attendance.  See Report of August 2014 VA Examination for Housebound Status or Permanent Need for Regular Aid and Attendance at 1.  However, the August 2014 examiner has not attributed the Veteran's bilateral hearing loss to his active service.  Nor has any other VA or private clinician.  As such, the Board finds that the competent medical evidence of record does not contradict the essential findings of the May 2014 VA audiologist.

Having thus established that the May 2014 VA examination report and June 2014 medical opinion are probative for rating purposes, the Board considers them sufficient to show that no direct nexus exists between the Veteran's current bilateral hearing loss and his in-service noise exposure.  See Nieves-Rodriguez, 22 Vet. App. at 302; Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (finding an examination report is adequate where it describes the disability in sufficient detail so the Board can make a fully informed decision).  Moreover, there is no other competent evidence that connects that disability to any other aspect of the Veteran's service.  

The Board recognizes that the Veteran himself is of the opinion that such a nexus exists.  However, while competent to provide opinions on matters within the realm of common medical knowledge, he has not demonstrated the requisite expertise to opine on the etiology of his bilateral hearing loss.  Indeed, this is a complex medical question regarding the cause of decreased auditory ability that requires specialized expertise to address, especially in light of the Veteran's admission of both in-service and post-service noise exposure.  

In this regard, the Board is mindful that, during the May 2014 VA examination, the Veteran de-emphasized his post-service noise exposure, stating that he wore hearing protection whenever he worked "around hazardous noises or [used] power tools."  See May 2014 VA Examination Report at 5.  However, the Board has reason to question the veracity of that statement in light of the Veteran's prior testimony that he only infrequently availed himself of hearing protection during his civilian employment.  See March 2013 Board Hearing Tr. at 25.  Moreover, the Board finds that the internal inconsistency of the Veteran's assertions regarding his post-service noise exposure undermines the overall credibility of the lay evidence he has submitted in support of his hearing loss claim.  See Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) (stating that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc."); see also Elzour v. Ashcroft, 378 F.3d 1143, 1152 (10th Cir., 2004) (noting that an "adverse credibility determination may appropriately be based upon such factors as inconsistencies in the witness' testimony, lack of sufficient detail, or implausibility").  

In addition, the Board considers it significant that the VA audiologist who examined the Veteran in May 2014 had access to and indicated a review of his entire claims file.  Therefore, the VA examiner reviewed the Veteran's prior hearing testimony, as well as his contemporaneous statements.  See Rizzo v. Shinseki, 
580 F.3d 1288, 1292 (Fed. Cir. 2009) (applying the presumption of administrative regularity to the competence of VA examiners).  As such, the Board is satisfied that this VA examiner comprehensively accounted for the Veteran's lay assertions, as well as the other pertinent evidence of record.  

Accordingly, the Board finds that the Veteran's own unsubstantiated assertions of a positive nexus between his bilateral hearing loss and active service are outweighed by the VA examiner's negative nexus opinion.  Furthermore, the Board is without discretion to render its own etiological findings in the Veteran's favor when the competent medical evidence dictates otherwise.  See Chotta v. Peake, 22 Vet. App, 80, 86 (2008) (stating that the Board must rely on independent medical evidence, and not its own judgment, when the rating criteria involve a medical assessment).  It follows that the totality of the evidence does not show that the Veteran's bilateral hearing loss is causally related to his active service such that service connection may be established on direct basis.

Similarly, the record does not show that service connection is warranted under any other theory of entitlement.  Indeed, the Veteran has not alleged, and the record has not otherwise revealed, a connection between his bilateral hearing loss and his service-connected left knee disorder on the basis of causation or aggravation.  There also is no indication of a positive nexus between the Veteran's hearing loss and his right knee disorder, which is the subject of a separately pending claim.  Therefore, even assuming that this other matter is resolved in the Veteran's favor, pursuant to the remand directives, below, he may not prevail in his hearing loss claim under the provisions governing secondary service connection.  See 38 C.F.R. § 3.310 (2014).

Nor may the Veteran prevail under the presumptive provisions governing service connection for chronic diseases.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a) (2014).  The Board recognizes that those provisions apply to "other organic diseases of the nervous system," a term that historically has been interpreted as encompassing sensorineural hearing loss.  See August 9, 1995, Veterans Health Administration Opinion; see also M21-1MR III.iv.4.B.12.a (noting that "sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 C.F.R. 3.309(a)").  However, even if the Board accepts that the sensorineural hearing loss presented in this case is a chronic disease, service connection would only be warranted on a presumptive basis if the underlying disability manifested to a compensable degree within a year of the Veteran's release from active service, or exhibited a continuity of symptomatology since that time.  Neither situation exists here.  

On the contrary, the Veteran's STRs reveal that there was no significant shift in his hearing thresholds between his service entrance and separation.  See Reports of June 1966 Service Entrance Examination and March 1969 Service Separation Examination.  The record also fails to show that the Veteran displayed compensable or, indeed, any significant hearing loss within his initial post-service year.  Moreover, there is no competent or credible evidence that such a chronic disease has persisted on a continuous basis since he left active duty.  See 38 C.F.R. § 3.303(b) ; see also Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013). Indeed, the Veteran himself has not explicitly made that assertion.  Rather, he has merely professed his belief that his hearing loss had its onset in service.  See April 2013 Board Hearing Tr. at 25.  That is not the same as alleging that his current hearing loss symptoms arose while he was on active duty and continued to the present time.  Furthermore, even if the Veteran had raised such an allegation, the Board would find it unpersuasive.  That is because the earliest evidence of bilateral hearing loss is dated in September 2007, when the Veteran first applied for service connection for that disability.  See VA Form 21-526 Application for VA Benefits, received on September 26, 2007 (citing bilateral hearing loss as a disability warranting compensation).  The absence of any complaints or clinical findings of hearing loss for more than 38 years following his release from service, while not wholly dispositive of his claim, further shifts the weight of evidence against it.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred during active service and resulted in a chronic disorder).

The Board recognizes that the Veteran, by his own admission, did not initiate treatment for any disability for many years after leaving service because he "had a hard head" about seeking medical care and was also uninsured.  See April 2014 Board Hearing Tr. at 13, 15.  Nevertheless, the record reflects that he began receiving VA outpatient treatment in June 2001, shortly after filing his initial claim of service connection for a left knee disorder.  See VA Form 21-526, Application for VA Benefits, received on April 17, 2001.  The Board reasons that, if the Veteran had suffered from hearing loss on a continuous basis since leaving service, this disability would also have been included in his initial (April 2001) application for VA benefits, as well as in his earliest VA treatment records, instead of failing to be mentioned until he filed his September 2007 claim.  See AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed. Cir. 2013) (quoting United States v. Robinson, 544 F.2d 110, 114 (2d Cir.1976) as recognizing the widely held view that '[t]he absence of a record of an event which would ordinarily be recorded gives rise to a legitimate negative inference that the event did not occur' (emphasis added)); Buczynski v. Shinseki, 
24 Vet. App. 221, 224 (2011); Kahana, 24 Vet. App. at 440 (Lance, J., concurring) (citing to the Federal Rules of Evidence for the proposition that 'the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).

For the foregoing reasons, the Board finds there are no legal avenues open to the Veteran that would lead to an allowance of his hearing loss claim.  Thus, while mindful of the benefit-of-the-doubt doctrine, the Board finds that rule is not for application and that the compensation sought on appeal for sensorineural hearing loss must be denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 4.3 (2014).


ORDER

Entitlement to service connection for bilateral sensorineural hearing loss is denied.

REMAND

The Veteran also seeks service connection for a right knee disorder, claimed as secondary to the left knee disorder (internal derangement and osteoarthritis of the left knee) for which VA benefits have been granted during the pendency of this appeal.  However, before the Board may reach the merits of the Veteran's right knee claim, further development is required.  38 C.F.R. § 19.9 (2014).

I.  Clarifying Medical Opinion

Pursuant to the Board's December 2013 remand, the Veteran has been afforded a VA orthopedic examination, the results of which support an award of service connection for one knee, but not the other.  Specifically, the examining VA clinician has opined that, while the Veteran injured his left knee in high school and had a meniscectomy prior to entering service, his underlying disability worsened beyond its natural progression during his period of active duty.  See April 2014 VA Orthopedic Examination Report at 8-9.  Conversely, this VA examiner has opined that the Veteran does not have a right knee disorder that either preexisted service or had its clinical onset therein.  Id. at 9.  The examiner has further determined that any current right knee symptoms are wholly unrelated to an in-service disease, event, or injury, or to any service connected disability, elaborating in this regard: 

It is NOT at least likely as not (less than 50%) that any right knee disorder had its clinical onset during the Veteran's active service or is related to any in-service disease, event or injury.  There is a natural tendency to say that "BECAUSE my left knee was hurt I had to put more force on my right knee and that is WHY my right knee now hurts."  That is not the case and it is not supported by the literature.  There was nothing that I was able to find in the STRs or by history to indicate that the right knee became symptomatic within 6 months after the left knee surgery.  As such, there is no correlation because of the time lag and the claimed right knee disability.  Furthermore, most people's knees do not become symptomatic at the same time with osteoarthritis which is a condition of life determined by many factors other than trauma.

See April 2014 VA Orthopedic Examination Report at 9.

To the extent that the above VA examiner has predicated his opinion on unspecified medical literature and has relied on generalities regarding the "natural tendency" of the public at large and "most people's needs," rather than on the specific facts of this case, his unfavorable nexus opinion is not yet probative for rating purposes.  See Nieves-Rodriguez, 22 Vet. App. at 304 (noting that the articulated reasoning enables the Board to determine whether or not a medical expert has applied valid medical analysis to the facts of the particular case in order to reach the conclusion submitted in the medical opinion).  

Equally problematic, the April 2014 medical opinion is predicated on an incomplete evidentiary review.  Indeed, the VA examiner has conceded that he only reviewed the Veteran's STRs and available post-service records and did not have access to the other contents of the claims file.  See April 2014 VA Orthopedic Examination Report at 1.  The Board recognizes that claims file review is not an absolute requirement for medical opinion evidence.  See Nieves-Rodriguez, 22 Vet. App. at 304.  Nevertheless, absent such a review in the instant case, the Board is unable to presume that the April 2014 examiner had knowledge of the favorable lay evidence, which was notably absent from his negative nexus opinion.  Such evidence includes the Veteran's own assertions of having right knee pain in service and of being told by a treating clinician at that time that "[e]ventually [the] right knee is going to be affected by taking the weight off" the left lower extremity.  See April 2013 Board Hearing Tr. at 11.  The Veteran is competent to attest to the onset of his right knee symptoms, which are capable of lay observation.  See Kahana, 24 Vet. App. at 438.  Similarly, he is competent to report what an in-service treating clinician told him about the likely impact of his now service-connected left knee disorder on the progression of those symptoms.  Id.  Moreover, the fact that the Veteran's account is not corroborated by his STRs does not render it inherently incredible.  See Buchanan, 451 F.3d at 1337.  Further, to the extent the Veteran's credibility is ultimately called into question, such a determination must be made by the Board and not by the VA examiner.  See id.; see also Kahana, 24 Vet. App. at 442 (2011) (recognizing that fact-finding is a responsibility that is reserved to the Board and not to a VA medical examiner); Barr, 21 Vet. App. 303, 308 (2007) (noting that the province of VA examiners does not extend to credibility determinations).  

Accordingly, the Board finds that, on remand, the April 2014 VA examiner should be asked to provide a clarifying opinion that takes into account the competent, and hitherto unaddressed, lay evidence, which the Veteran has submitted during the pendency of his right knee claim and which supports an allowance of that claim under both direct and secondary theories of entitlement.  In rendering the requested opinion, the examiner should also take into account all other pertinent evidence of record, including the results of a VA aid and attendance examination, which was conducted in August 2014 and, thus, post-dates the April 2014 VA orthopedic examination.  Notably, the clinician who conducted that aid and attendance examination determined that the Veteran had instability and degenerative joint disease that affected both of his knees.  See August 2014 VA Aid and Attendance Examination Report at 1, 2.  In contrast, the April 2014 VA examiner only diagnosed the Veteran with osteoarthritis of the left lower extremity.  See April 2014 VA Orthopedic Examination Report at 2.  Accordingly, on remand, this examiner should be asked to comment on the etiology of the current right knee diagnosis that he has yet to address.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 321 (2013) (considering the application of McClain v. Nicholson, 21 Vet. App. 319 (2007) to a situation in which a disability manifests prior to the filing of a claim for VA benefits and then resolves before the claim is adjudicated).


II.  Medical Records

In its previous remand, the Board requested that the AOJ obtain all VA treatment records dated prior to June 2001 and since July 2013.  See December 2013 Board Remand Directive #2.  In response, the AOJ determined that no records for the period prior to June 2001 were available.  See January 9, 2014, Report of General Information.  Conversely, the AOJ found that VA records did exist for the period from September 18, 2014, and October 23, 2013, and proceeded to associate all such records with the Veteran's claims file.  See December 20, 2013, VA Correspondence to Veteran.  Nevertheless, as it now appears additional VA records have been generated after October 23, 2013, which are pertinent to the Veteran's right knee claim, efforts to obtain such records should be made on remand.  See 38 C.F.R. § 3.159(c)(2) (2014); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Finally, with respect to private records, the Veteran testified at his April 2013 hearing that he was in the process of initiating treatment for his knees with a private specialist at "Baylor Medical."  See Board Hearing Tr. at 17.  The Board recognizes that, pursuant to its prior remand, the AOJ requested that the Veteran authorize the release of any pertinent private treatment records and that he declined to do so.  Nevertheless, as his right knee claim must again be remanded for development on other grounds, another attempt to obtain such records should be undertaken in accordance with 38 U.S.C.A. § 5103A(b)(1) and 38 C.F.R. § 3.159(c)(1).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all relevant VA treatment records dated since October 23, 2013.

2.  Request that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of any private medical records that he identifies in connection with his right knee claim, to specifically include any records from the Baylor Health Care System.  If the Veteran completes the requested authorization and consent form, make two attempts to obtain the relevant private treatment records or issue a formal finding as to why such records cannot be obtained.

3.  If any of the records requested in items 1 and 2 are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).  The Veteran should also be advised to submit any relevant treatment records in his own possession.

4.  After completing the above development to the extent feasible, request a records review and medical opinion from the examiner who conducted the April 2014 VA examination of the Veteran's right knee (or a similarly qualified clinician if that examiner is unavailable).  The entire claims file should be made available to and be reviewed by the clinician, and it should be confirmed that such records were available for review.  

The reviewing clinician is asked specifically to respond to the following questions:

(a)  Is it at least as likely as not that any right knee disorder, to include degenerative joint disease (DJD) with instability, had its clinical onset during active service or is related to any in-service disease, event, or injury? 

(b)  Is it at least as likely as not that any right knee disorder, to include DJD with instability, was (1) caused or 
(2) chronically aggravated by the service-connected internal derangement of the left knee with osteoarthritis?

In offering the requested opinions, the reviewing clinician should consider and accept as true the Veteran's account of experiencing right knee pain in service and of being told by clinician at that time that "[e]ventually [the] right knee is going to be affected by taking the weight off" the left lower extremity.  See April 2013 Board Hearing Tr. at 11.
The reviewing clinician should also consider all other pertinent evidence of record, including the report of the August 2014 VA aid and attendance examination, showing that the Veteran has a current diagnosis of right knee DJD with instability, as well as any relevant documentation obtained pursuant to this remand.  

A comprehensive rationale must be provided for all opinions rendered.  If the reviewing clinician cannot provide a requested opinion without resorting to speculation, this should be expressly noted and a rationale provided as to why an opinion cannot be made without resorting to speculation.  

5.  Thereafter, readjudicate the issue remaining on appeal.  If the issue remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).   


This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Veterans Court must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
PAUL SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeal

Department of Veterans Affairs


